UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2222



TEK JONG TJIE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-342-996)


Submitted:   July 28, 2004                 Decided:   August 19, 2004


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Earle B. Wilson, Senior Litigation Counsel, Virginia M. Lum, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tek   Jong   Tjie,   a   native   and   citizen   of   Indonesia,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order affirming, without opinion, an immigration judge’s decision

finding that Tjie’s asylum application was untimely filed and

denying his applications for asylum and withholding of removal.

For the following reasons, we deny Tjie’s petition for review.

          Tjie claims the immigration judge erred in finding his

asylum application, filed through his spouse, was not timely filed,

and the Board likewise erred in affirming the immigration judge’s

ruling on this point.     We may not review the immigration judge’s

and the Board’s determinations that an asylum applicant has failed

to file a timely application.       Under 8 U.S.C. § 1158(a)(3) (2000),

the Attorney General’s decision regarding whether an alien has

complied with the one-year time limit or established extraordinary

or changed circumstances justifying waiver of that time limit is

not reviewable by any court.       Moreover, a number of other circuits

have held that this jurisdiction-stripping provision precludes

federal appellate court review.        See Haoud v. Ashcroft, 350 F.3d

201, 205 (1st Cir. 2003); Castellano-Chacon v. INS, 341 F.3d 533,

542-44 (6th Cir. 2003); Tarrawally v. Ashcroft, 338 F.3d 180, 185

(3d Cir. 2003); Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th

Cir. 2002); Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1217-18 (11th

Cir. 2002); Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).


                                   - 2 -
            Tjie also contends the Board erred in affirming the

immigration judge’s adverse credibility finding and the denial of

his withholding of removal claim. We have reviewed the immigration

judge’s decision and conclude that the reasonable adjudicator would

not   be   compelled   to   decide   to   the   contrary.    See   8   U.S.C.

§ 1252(b)(4)(B) (2000); Rusu v. INS, 296 F.3d 316, 325 n.14 (4th

Cir. 2002).

            Accordingly, we deny Tjie’s petition for review.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                     - 3 -